                            IN THE UNITED STATES Bf`~NI~U~'TCY COU~2T
                                 FOR THE DISTRICT OF DELA~~VARE

                                                                                Chapter 11
In re:
                                                                                Case No. 17-12560(BLS)
WOODBRIDGE GROUP OF COMPANIES,LLC,
et czl.;l                                                                       (Jointly Administered)

                                          Remaining Debtors.


WOODBRIDGE LIQUIDATION TRUST,

                                          Plaintiff,
                                                                                Adversary Proceeding
                             vs.                                                Case No. i 8-5084 ~~La}

RICHARD R. FRITTS; SUNWEST TRUST AS
CUSTODIAN FOR RICHARD R. FRITTS IRA,

                                          Defendants.


                          NOTICE Or DEPOSITION OF RICHARD R. FRITTS

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

          PLEASE TAKE NOTICE that, pursuant to Rule 30 of the Fedet•al Rules of Civil

Procedure, made applicable herein by Rule 7030 of the Federal Rules of Bankruptcy Procedure,

the Woodbridge Liquidation Trust, plaintiff in the above-captioned adversary proceeding, will

take a deposition of defendant Richard R. Fritts on September 23, 2019, at 9:30 a.m.(EST) at the

offices of Pachulslci Stang Ziehl &Jones LLP,919 North Market Sheet, 17th Floor, Wilmington,

Delaware 19801, or at such other date, tune, and location as may be mutually agreed upon by the

parties.




           The Remaining Debtors and the last fotn~ digits of their respcctive federal tax identification numbers are as f~ollo~a~s:
 Woodbridbe Group of Companies, LI..0 (3603) and Woodbridge Mort~a~e Investment Fund I, LLC (9172). The Remaining
.Debtors` marlin;; address is 14140 Ventura Boulevard #302. Sherman Oaks; Calitornia 91423.



ROCS DE22527.4.I94Y11/003
         PLEASE TAKE FURTHER NOTICE that the deposition will be taken before an officer

authorized to administer oaths, all testimony will be recorded by stenographic means; LiveNote

may be used, and the deposition may also be recorded by audiovisual means.

Dated:    September 4, 2019           PACHULSKI STANG ZIEHL &JONES LLP
          Wilmington, Delaware
                                      /s/ Colin R. Robinson
                                      Richard M. Pachulski(CA Bar No. 90073)
                                      Andrew W. Caine(CA Bar No. 110345)
                                      Bradford J. Sandler(DE Bar No. 4142)
                                      Colin R. Robinson(DE Bar No. 5524)
                                      919 North Market Street, 17th Floor
                                      P.O. Box 8705
                                      Wilmington, Delaware 19899(Courier 19801)
                                      Telephone: 3~2=6~2~4~ 1 ~~
                                      Fax: 302-652-4400

                                      -and-

                                      KLEE,TUCHIN,BOGDANOFF &STERN LLP
                                      Kenneth N. Klee (pro hac vice)
                                      Michael L. Tuchin (pro hac vice)
                                      David A. Fidler(pro hac vice)
                                      Jonathan M. Weiss(pro hczc vice)
                                      1999 Avenue of the Stars, 39th Floor
                                      Los Angeles, California 90067
                                      Tel: (310)407-4000
                                      Fax: (310)407-9090

                                      Coz-~nsel to tl~e Wooclbria'ge I,ig2ridcztzof~ Trasst




                                                 2
DOGS UE22522~.1 94811/003
